IN THE UNITED STATES COURT OF APPEALS

                          FOR THE FIFTH CIRCUIT



                              No. 98-60334




ROGER REEVES
                                                     Plaintiff-Appellee,

versus


SANDERSON PLUMBING PRODUCTS, INC.
                                                    Defendant-Appellant,


                         - - - - - - - - - -
           Appeals from the United States District Court
              for the Northern District of Mississippi
                             (96CV197-S-D)
                         - - - - - - - - - -
                          September 13, 2000

          ON REMAND FROM THE UNITED STATES SUPREME COURT

Before HIGGINBOTHAM, JONES, and WIENER, Circuit Judges.

PER CURIAM:*

     In   this    age   discrimination   suit,    pursuant   to   the   Age

Discrimination in Employment Act of 1967, as amended, Plaintiff-

Appellant Roger Reeves brought suit against Defendant-Appellant

Sanderson Plumbing Products, Inc. (“Sanderson”) alleging that he

was terminated because of his age. The district court awarded

Reeves $28,490.80 in front pay, representing two years’ lost



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
income, and $35,000 in liquidated damages, as determined by the

jury.

       We reversed the district court’s denial of Sanderson’s motion

for judgment as a matter of law.            The Supreme Court of the United

States then reversed our decision and remanded the case to us for

further    proceedings      not   inconsistent   with     their   decision.    By

motion, Sanderson has asked us to address on remand the propriety

of the district court’s award of front pay, an issue not addressed

in our earlier decision.           We grant that motion and proceed to

address the question of front pay.

       The standard of review here is abuse of discretion.1

       “[A] substantial liquidated damages award may indicate that an

additional award of front pay is inappropriate or excessive.”2

Sanderson argues that the district court should not have granted

front pay here as the liquidated damages are greater than two

years’ lost income and thus their award would be punitive in

effect.     Even though district courts may, in their discretion,

refuse to award front pay when awarding substantial liquidated

damages, this     does not mean that they must refuse to do so.                We

cannot say     that   the    district   court    abused    its    discretion   in

awarding front pay in addition to liquidated damages.




       1
         See Shattuck v. Kinetic Concepts, Inc., 49 F.3d 1106, 1110
  th
(5     Cir. 1995); Hadley v. VAM, 44 F.3d 372, 375 (5th. Cir. 1995).
       2
      Walther v. Lone Star Gas Company, 952 F.2d 119, 127 (5th.
Cir. 1992) (emphasis added).

                                        2
     We therefore affirm the district court’s original judgment, as

instructed by the Supreme Court, including the award of front pay,

and remand this case to the district court for reentry of its

original judgment.

AFFIRMED and REMANDED.




                                3